WOODROUGH, Circuit Judge.
These appeals, Nos. 13,377 and 13,378, by Comstock in the names of Guy A. Thompson, Trustee, and in the name of the New Orleans, Texas and Mexico Railway Company, Debtor, were presented upon the same record as the appeal in Comstock v. Group of Institutional Investors, No. 13,-376, 163 F.2d 350. They were taken out of precaution to reverse the same order (No. *3592604 — A) involved in No. 13,376 on the same grounds, to be relied on in the event that some insufficiency of right to review the order should be found in respect to Comstock’s appeal taken in his own name as an owner and holder of S’A per cent. Missouri Pacific Secured Serial Bonds. We have accorded review to Comstock and considered the grounds of attack upon the order and affirmed it in No. 13,376, this day decided, and accordingly dismiss these appeals.
The appeal in No. 13,379 is taken from an order denying Comstock’s application for leave to appeal from Order No. 2604-A in the name of the railroad or of the trustee and is also dismissed on the same considerations.